Per Curiam.
Defendant appeals his conviction by a jury of assault with intent to commit rape. CLS 1961, § 750.85 (Stat Ann 1962 Rev § 28.280).
Defendant’s sole contention on appeal is that the trial court abused its discretion in failing to grant defendant a continuance in order that another attempt might be made to locate 2 proposed witnesses for the defense. The trial court made diligent inquiry on the record to determine what steps had been taken to find the 2 sought-after witnesses, and what reasonable possibility there was that they might be located. The trial court concluded the defense counsel had failed to make a sufficient showing that *752the witnesses conld be located and produced at trial within the foreseeable future.
We find no abuse of discretion in the trial court’s ruling.
Affirmed.
R. B. Burns, P. J., and J. H. Diluís and Cobkin, JJ., concurred.